Case 9:19-cv-81215-RKA Document 13 Entered on FLSD Docket 09/01/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-81215-CIV-ALTMAN/Reid

  HORACE HILL,

         Petitioner,
  vs.

  SECRETARY FOR THE FLORIDA
  DEPARTMENT OF CORRECTIONS,

        Respondent.
  ____________________________________/

                                                   ORDER

         THIS MATTER comes before the Court on the Petitioner’s Petition for Writ of Habeas

  Corpus (the “Petition”) [ECF No. 1]. On August 6, 2020, United States Magistrate Judge Lisette

  M. Reid entered a Report and Recommendation (“Report”) [ECF No. 12], in which she

  recommended that this Court deny the Petition. See Report at 2. In that Report, Magistrate Judge

  Reid warned the Petitioner:

         Objections to this Report may be filed with the District Judge within fourteen
         days of receipt of a copy of the Report. Failure to do so will bar a de novo
         determination by the District Judge of anything in the Report and
         Recommendation and will bar an attack, on appeal, of the factual findings of the
         Magistrate Judge.

  Id. at 19. The Petitioner filed no objections.

         When a magistrate judge’s “disposition” has been properly objected to, district courts

  must review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged that Congress’ intent was to require de novo review only where objections have
Case 9:19-cv-81215-RKA Document 13 Entered on FLSD Docket 09/01/2020 Page 2 of 3



  been properly filed—and not, as here, when neither party objects. See Thomas v. Arn, 474 U.S.

  140, 150 (1985) (“It does not appear that Congress intended to require district court review of a

  magistrate [judge]’s factual or legal conclusions, under a de novo or any other standard, when

  neither party objects to those findings.”). In any event, the “[f]ailure to object to the magistrate

  [judge]’s factual findings after notice precludes a later attack on these findings.” Lewis v. Smith,

  855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir.

  1982)).

            The Court has reviewed the Report, the Petition, the record, and the applicable law and

  can find no clear error in the Report. Accordingly, the Court hereby

            ORDERS AND ADJUDGES that the Report and Recommendation [ECF No. 28] is

  ACCEPTED and ADOPTED as follows:

            1.     The Petition [ECF No. 1] is DENIED.

            2.     A Certificate of Appealability is DENIED.

            2.     The Clerk of Court is directed to CLOSE this case, all pending hearings and

                   deadlines are TERMINATED, and any pending motions are DENIED as moot.

            DONE AND ORDERED in Fort Lauderdale, Florida this 31st day of August 2020.




                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE
  cc:       counsel of record
            Horace Hill, pro se
            DC# W49166
            Hamilton Correctional Institution
            Inmate Mail/Parcels
            10650 SW 46th Street
            Jasper, FL 32052




                                                   2
Case 9:19-cv-81215-RKA Document 13 Entered on FLSD Docket 09/01/2020 Page 3 of 3




                                       3
